Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 19, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                Chief Justice

  154221-2                                                                                            Stephen J. Markman
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  In re I. D. Z. FOSTER-RIMSON, Minor                                                                      Joan L. Larsen,
                                                                   SC: 154221                                        Justices
                                                                   COA: 330938
                                                                   Wayne CC Family Division:
                                                                         14-518111-NA
  _________________________________________/

  In re Z. K. RIMSON, Minor
                                                                   SC: 154222
                                                                   COA: 330939
                                                                   Wayne CC Family Division:
                                                                         14-518303-NA
  _________________________________________/

        On order of the Court, the application for leave to appeal the July 14, 2016
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          August 19, 2016
         t0816
                                                                              Clerk